Per Curiam.
This case involves a controversy over extras incorporated into a building constructed by Commonwealth Custom Builders, Incorporated for William L. Bryant and Aliki M. Bryant, husband and wife, and credits to which the Bryants are entitled. The issues which are dispositive of the case are factual.
The case was tried without a jury. The evidence was not transcribed. From the narrative statement of the testimony and incidents of trial prepared by the trial judge, the exhibits and extracts from the depositions of two witnesses, we cannot say that the judgment of the lower court is plainly wrong or without evidence to support it.
Accordingly the judgment of the lower court is

Affirmed.